Exhibit 10.13

 

GLOBAL EAGLE ENTERTAINMENT INC.

2016 INDUCEMENT AND RETENTION STOCK PLAN
FOR EMC EMPLOYEES

 

(effective July 27, 2016)

 

Section 1.                                          Establishment, Objectives
and Duration.

 

(a)                                 Establishment of the Plan. The “independent
directors,” within the meaning of the NASDAQ marketplace rules (the “Independent
Directors”) of the Board of Directors of Global Eagle Entertainment Inc., a
Delaware corporation (the “Company”), hereby establish this Global Eagle
Entertainment Inc. 2016 Inducement and Retention Stock Plan for EMC Employees
(the “Plan”), as set forth herein. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in Section 2. The Plan
permits the grant of Awards of Nonqualified Stock Options and Restricted Stock
Units. The Plan will not be effective until the Committee has approved the Plan
and until the Acquisition has been consummated.

 

(b)                                 Purpose of the Plan. The purpose of the Plan
is to provide Awards of Nonqualified Stock Options and Restricted Stock Units to
certain persons employed by EMC Intermediate, LLC, a Delaware limited liability
company, or a subsidiary or affiliate thereof (collectively, “EMC”), in
connection with the Acquisition, as an inducement material to those persons
entering into employment or continuing employment with the Company or its
current or future Affiliates (including EMC) upon the consummation of the
Acquisition, and to promote the success and enhance the value of the Company by
linking the personal interests of Participants to those of Company stockholders.
The Plan is intended to comply with The NASDAQ Stock Market (“NASDAQ”) Listing
Rule 5635(c)(4), which provides an exception to the NASDAQ shareholder approval
requirement for the issuance of securities with regard to grants to prospective
employees of the Company, including without limitation grants to prospective
employees in connection with a merger or other acquisition.

 

(c)                                  Duration of the Plan. The Plan will
commence on the Effective Date and will remain in effect, subject to the right
of the Committee to amend or terminate the Plan at any time pursuant to
Section 9, for a term of ten (10) years after the Effective Date.

 

Section 2.                                          Definitions. Whenever used
in the Plan, the following terms will have the meanings set forth below, and
when the meaning is intended, the initial letter of the word is capitalized:

 

(a)                           “Acquisition” means the transactions contemplated
under the Acquisition Agreement.

 

(b)                           “Acquisition Agreement” means the Interest
Purchase Agreement, dated May 9, 2016, by and between the Company and EMC
Acquisition Holdings, LLC, a Delaware limited liability company, concerning the
sale of the membership interests of EMC.

 

(c)                            “Affiliate” means, for all purposes hereunder, an
entity that is (directly or indirectly) controlled by the Company.

 

--------------------------------------------------------------------------------


 

(d)                           “Award” means, individually or collectively, a
grant under the Plan to a Participant of Nonqualified Stock Options or
Restricted Stock Units.

 

(e)                            “Award Agreement” means an agreement entered into
by and between the Company and a Participant setting forth the provisions
applicable to an Award or Awards granted to the Participant.

 

(f)                             “Board” or “Board of Directors” means the Board
of Directors of the Company.

 

(g)                            “Change of Control” means (unless otherwise
expressly provided in a particular Award Agreement, employment and/or severance
agreement), any of the following:

 

(i)                                     a transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the SEC) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its Subsidiaries, an employee
benefit plan maintained by the Company or any of its Subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition; or

 

(ii)                                  during any period of two consecutive
years, individuals who, at the beginning of such period, constitute the Board
together with any new director(s) (other than a director designated by a person
who shall have entered into an agreement with the Company to effect a
transaction described in Section 2(g)(i) or Section 2(g)(iii)) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(iii)                               the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions, in each case other than a transaction:

 

(A)                               that results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of

 

2

--------------------------------------------------------------------------------


 

the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

(B)                               after which no person or group beneficially
owns voting securities representing fifty percent (50%) or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2(g)(iii)(B) as beneficially
owning fifty percent (50%) or more of combined voting power of the Successor
Entity solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

(iv)                              the Company’s shareholders approve a
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, with respect to an Award that is considered
deferred compensation subject to Code Section 409A, the definition of “Change of
Control” shall be amended and interpreted in a manner that allows the definition
to satisfy the requirements of a change of control under Code Section 409A
solely for purposes of determining the timing of payment of such Award.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change of Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.

 

(h)                           “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

 

(i)                               “Committee” shall mean the Compensation
Committee of the Board of Directors, the composition of which shall consist of
at least two (2) directors who are “independent directors” within the meaning of
the NASDAQ marketplace rules and “non-employee directors” within the meaning of
Exchange Act Rule 16b-3, or in lieu of the Compensation Committee of the Board
of Directors, the Independent Directors.

 

(j)                              “Common Stock” means the Company’s common
stock, par value $0.0001 per Share.

 

(k)                           “Company” shall have the meaning set forth in
Section 1(a).

 

(l)                               “Director” means any individual who is a
member of the Board of Directors.

 

(m)                       “Disability” means, except as otherwise determined by
the Committee and set forth in an Award Agreement, a physical or mental
incapacity which qualifies an individual to collect a benefit under a long-term
disability plan maintained by the Company, or such similar mental or physical
condition which the Committee may determine to be a disability, regardless of
whether either the individual or the condition is covered by any such long-term
disability plan. The Committee shall make the determination of Disability and
may request such evidence of Disability as it reasonably determines.

 

3

--------------------------------------------------------------------------------


 

(n)                           “Effective Date” means the Closing Date as such
term is defined in Section 1.11 of the Acquisition Agreement.

 

(o)                           “EMC” shall have the meaning set forth in
Section 1(b).

 

(p)                           “Employee” means an employee of EMC immediately
prior to the Acquisition who is identified on Exhibit A to the Plan.

 

(q)                           “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time, or any successor act thereto.

 

(r)                              “Fair Market Value” means, per Share on a
particular date, unless otherwise specified by the Committee, the last sales
price on such date on NASDAQ, as reported in The Wall Street Journal, or if no
sales of Common Stock occur on the date in question, on the last preceding date
on which there was a sale on such market. If the Shares are not listed on
NASDAQ, but are traded on a national securities exchange or in another
over-the-counter market, the last sales price (or, if there is no last sales
price reported, the average of the closing bid and asked prices) for the Shares
on the particular date, or on the last preceding date on which there was a sale
of Shares on that exchange or market, will be used, unless otherwise specified
by the Committee. If the Shares are neither listed on a national securities
exchange nor traded in an over-the-counter market, the price determined by the
Committee, in its discretion, will be used.

 

(s)                             “Independent Directors” shall have the meaning
set forth in Section 1(a).

 

(t)                              “NASDAQ” shall have the meaning set forth in
Section 1(b).

 

(u)                           “Nonqualified Stock Option” means the right to
purchase Shares at a stated price for a specified period of time, which does not
meet the requirements of Code Section 422.

 

(v)                           “Participant” means an Employee whom the Committee
has selected to participate in the Plan pursuant to Section 5 and who has an
Award outstanding under the Plan.

 

(w)                         “Plan” has the meaning set forth in Section 1(a).

 

(x)                           “Restricted Stock Unit” means a contractual right
to receive a number of Shares or an amount of cash equal to the value of that
number of Shares corresponding to the number of units granted to a Participant
without payment, as compensation for services to the Company or its
Subsidiaries, which right may be subject to vesting restrictions.

 

(y)                           “Restriction Period” means the period of time
established by the Committee relative to an Award of Restricted Stock Units
during which such Award or a portion thereof is subject to restrictions and/or
vesting.

 

(z)                            “Securities Act” means the Securities Act of
1933, as amended from time to time, or any successor act thereto.

 

(aa)                    “Share” means a share of Common Stock.

 

4

--------------------------------------------------------------------------------


 

(bb)                    “Subsidiary” means any corporation or limited liability
company (except that is treated as a partnership for U.S. income tax purposes)
in an unbroken chain of entities beginning with the Company if each of the
entities (other than the last entity in the chain) owns stock or equity
interests possessing more than fifty percent (50%) of the total combined voting
power of all classes of stock or equity interests in one of the other entities
in the chain.

 

Section 3.                                          Administration.

 

(a)                                 The Committee. The Plan will be administered
by the Committee, or by the Independent Directors or any other committee
appointed by the Board whose composition satisfies the “nonemployee director”
requirements of Rule 16b-3 under the Exchange Act and the regulations of
Rule 16b-3 under the Exchange Act and the “independent director” requirements of
the NASDAQ marketplace rules, or any successor regulations or provisions.

 

(b)                                 Authority of the Committee. Except as
limited by law and subject to the provisions of this Plan, the Committee will
have full power to: select the persons to whom Awards may be granted hereunder
prior to the consummation of the Acquisition with the grant of such Award
effective upon the consummation of the Acquisition and subject to such person
commencing employment with the Company or an Affiliate; determine the sizes of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend or waive rules and regulations for
the Plan’s administration; and (subject to the provisions of Section 9) amend
the terms and conditions of the Plan to the extent such amendment is within the
discretion of the Committee as provided in the Plan.  Further, the Committee
will make all other determinations that may be necessary or advisable to
administer the Plan.  As permitted by law and consistent with Section 3(a), the
Committee may delegate some or all of its authority under the Plan, including to
an officer of the Company to designate the Employees (other than such officer
himself or herself) to receive Awards and to determine the number of Shares
subject to the Awards such Employees will receive.

 

The duties of the Committee or its delegatee shall also include, but shall not
be limited to, making disbursements and settlements of Awards, creating trusts,
and determining whether to defer or accelerate the vesting of, or the lapsing of
restrictions or risk of forfeiture with respect to Awards. Subject only to
compliance with the express provisions of the Plan, the Committee or its
delegatee may act in its, his, or her sole and absolute discretion in performing
the duties specifically set forth in the preceding sentence and other duties
under the Plan.

 

(c)                                  Decisions Binding. All determinations and
decisions made by the Committee pursuant to the provisions of the Plan will be
final, conclusive and binding on all persons, including, without limitation, the
Company, its Board of Directors, its stockholders, all Affiliates, Employees,
Participants and their estates and beneficiaries.

 

(d)                                 Change of Control. If a Participant has in
effect an employment, retention, change of control, severance or similar
agreement (such as an Award Agreement) with the Company or an Affiliate that
discusses the effect of a Change of Control on the Participant’s Awards, then
such agreement shall control in the event of a Change of Control. In all other
cases, in the event of a Change of Control, the Committee may, in its sole
discretion (i) elect to accelerate, in whole

 

5

--------------------------------------------------------------------------------


 

or in part, the vesting of any Award, (ii) elect to make cash payments payable
as a result of the acceleration of vesting of any Award, or (iii) elect to
cancel any Nonqualified Stock Options as of the date of the Change of Control in
exchange for a cash payment equal to the excess of the Change of Control price
of the Shares covered by the Nonqualified Stock Option that is so cancelled over
the purchase or grant price of such Shares under the Award.

 

Except as otherwise expressly provided in an agreement between a Participant and
the Company or an Affiliate, if the receipt of any payment by a Participant
under the circumstances described above would result in the payment by the
Participant of any excise tax provided for in Code Sections 280G and 4999, then
the amount of such payment shall be reduced to the extent required to prevent
the imposition of such excise tax.

 

Section 4.                                          Shares Subject to the Plan
and Maximum Awards.

 

(a)                                 Number of Shares Available for Awards.
Subject to adjustment as provided in Section 9(b), the maximum number of Shares
that may be issued or transferred to Participants under the Plan will be
          .(1)  Shares issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.

 

(b)                                 Lapsed Awards. Any Shares (i) subject to an
Award under the Plan that, after the Effective Date, is forfeited, canceled,
settled or otherwise terminated without a distribution of Shares to a
Participant; or (ii) delivered by attestation to, or withheld by, the Company in
payment of any required income tax withholding for the vesting of Awards under
the Plan, will thereafter not be deemed to be available for Awards.

 

Section 5.                                          Eligibility and
Participation.

 

(a)                                 Eligibility. Awards may be granted only to
Employees and shall be granted as an inducement material to such Employees
entering into and continuing employment with the Company or its current or
future Affiliates (including, following the Acquisition, EMC) in connection with
and upon the consummation of the Acquisition.  Awards shall not become effective
until the consummation of the Acquisition and the Participant’s commencement of
employment with the Company or an Affiliate. No Award shall be granted hereunder
after the consummation of the Acquisition, and no Award shall be granted
hereunder to any individual who is employed by, or who is rendering services to,
the Company or an Affiliate immediately prior to the Acquisition.

 

(b)                                 Actual Participation. Subject to the
provisions of the Plan, the Committee will select those Employees to whom Awards
will be granted and will determine the nature and amount of each Award.

 

--------------------------------------------------------------------------------

(1)  The maximum number of Shares will be equal to 725,000, plus a number of
Shares with a grant date value of up to $900,000 in the aggregate (based on the
closing price of the Company’s Common Stock on NASDAQ on the Effective Date).

 

6

--------------------------------------------------------------------------------


 

Section 6.                                          Restricted Stock Unit
Awards.

 

(a)                                 Terms and Conditions. The Committee may
authorize grants of Restricted Stock Units to Participants upon such terms and
conditions as the Committee may determine in accordance with the provisions of
this Section 6.

 

(b)                                 Restriction Period. Each grant of Restricted
Stock Units covered thereby shall be subject to a Restriction Period, which
shall be fixed by the Committee on the date of grant, and any grant or sale may
provide for the earlier termination of the Restriction Period in the event of a
termination of employment.

 

(c)                                  Dividend Equivalents and Other Ownership
Rights. During the Restriction Period, a Participant shall not have any right to
transfer any rights under the subject Award and shall not have any rights of
ownership in the Shares underlying the Restricted Stock Units, including the
right to vote such Shares, but the Committee may on or after the date of grant
authorize the payment of dividend equivalents on such shares in cash or
additional Shares on a current, deferred or contingent basis with respect to any
or all dividends or other distributions paid by the Company, subject to the
requirements of Code Section 409A. Notwithstanding the foregoing, any dividend
equivalents with respect to dividends paid in stock shall be subject to the same
restrictions as the underlying Award.

 

(d)                                 Payment. Unless otherwise provided in an
Award Agreement, upon the vesting of a Restricted Stock Unit there shall be
delivered to the Participant, as soon as practicable following the date on which
such Award (or any portion thereof) vests (but in no event later than two and
one-half (2½) months following the end of the calendar year in which such
Restricted Stock Unit vests), subject to Section 9, that number of Shares equal
to the number of Restricted Stock Units that have vested (or the cash equivalent
thereof, in the case of a cash-settled award).

 

Section 7.                                          Nonqualified Stock Option
Awards.

 

(a)                                 Terms and Conditions. Subject to the terms
of the Plan, the Committee will determine all terms and conditions of each
Nonqualified Stock Option, including, but not limited to (i) the number of
Shares subject to the Nonqualified Stock Option, (ii) the date of grant, which
may not be prior to the date of the Committee’s approval of the grant, (iii) the
exercise price, which may not be less than the Fair Market Value of the Shares
subject to the Nonqualified Stock Option as determined on the date of grant,
(iv) the vesting provisions, (v) the terms and conditions of exercise, and
(vi) the term of the Nonqualified Stock Option; provided, however, that each
Nonqualified Stock Option must terminate no later than ten (10) years after the
date of grant.

 

(b)                                 Exercise of Nonqualified Stock Options.
Subject to the terms and conditions of the Award, vested Nonqualified Stock
Options may be exercised, in whole or in part, by giving notice of exercise to
the Company in such manner as the Company may prescribe. This notice must be
accompanied by payment in full of the exercise price in cash or by use of such
other instrument as the Committee may agree to accept.

 

(c)                                  Payment of Exercise Price. Payment of the
exercise price, applicable withholding taxes due upon exercise of the
Nonqualified Stock Option, or both may be made in the form of Common Stock
already owned by the Participant, which Common Stock shall be valued at Fair

 

7

--------------------------------------------------------------------------------


 

Market Value on the date the Nonqualified Stock Option is exercised. A
Participant who elects to make payment in Common Stock may not transfer
fractional shares or shares of Common Stock with an aggregate Fair Market Value
in excess of the Nonqualified Stock Option exercise price plus applicable
withholding taxes. A Participant need not present stock certificates when making
a payment in Common Stock, so long as other satisfactory proof of ownership of
the Common Stock tendered is provided (e.g., attestation of ownership of a
sufficient number of shares of Common Stock to pay the exercise price). The
Committee shall have the discretion to authorize or accept payment by other
forms or methods or to establish a cashless exercise program, all within such
limitations as may be imposed by the Plan or any applicable law.

 

Section 8.                                          Rights of Participants.

 

(a)                                 Employment and Service.  Nothing in the Plan
or an Award Agreement will confer upon any Participant any right with respect to
continued employment or service with the Company or an Affiliate. Unless
determined otherwise by the Committee, for purposes of the Plan and all Awards,
the following rules shall apply:

 

(i)                                     a Participant who transfers employment
between the Company and its Affiliates, or between Affiliates, will not be
considered to have terminated employment;

 

(ii)                                  a Participant who ceases to be employed by
the Company or an Affiliate and immediately thereafter becomes a non-employee
Director, a non-employee director of an Affiliate, or a consultant to the
Company or any Affiliate shall not be considered to have terminated employment
until such Participant’s service as a director of, or consultant to, the Company
and its Affiliates has ceased; and

 

(iii)                               a Participant employed by an Affiliate will
be considered to have terminated employment when such entity ceases to be an
Affiliate.

 

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A.

 

(b)                                 Participation. No Employee will have the
right to receive an Award under this Plan or any other equity incentive plan of
the Company, or, having received any Award, to receive a future Award.

 

Section 9.                                          Amendment, Modification and
Termination.

 

(a)                                 Amendment, Modification and Termination. The
Committee may at any time and from time to time, alter, amend, modify or
terminate the Plan in whole or in part; provided, however, that the Committee
will not amend the Plan in any way that would require approval of the Company’s
stockholders without the approval thereof. Notwithstanding the foregoing, no
amendment under the Plan or a termination of the Plan will materially alter or
impair any rights or obligations under any Award already granted under the Plan,
without the prior written consent of the Participant.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Adjustment of Shares. If: (i) the Company
shall at any time be involved in a merger or other transaction in which the
Shares are changed or exchanged, (ii) the Company shall subdivide or combine the
Shares or the Company shall declare a dividend payable in Shares, other
securities or other property, (iii) the Company shall effect a cash dividend the
amount of which, on a per Share basis, exceeds ten percent (10%) of the Fair
Market Value of a Share at the time the dividend is declared, or the Company
shall effect any other dividend or other distribution on the Shares in the form
of cash, or a repurchase of Shares, that the Board determines by resolution is
special or extraordinary in nature or that is in connection with a transaction
that the Company characterizes publicly as a recapitalization or reorganization
involving the Shares, or (iv) any other event shall occur, which, in the case of
this clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
adjust as applicable: (A) the number and type of Shares subject to the Plan
(including the number and type of Shares described in Section 4(a)); (B) the
number and type of Shares subject to outstanding Awards; and (C) the grant,
purchase, or exercise price with respect to any Award, if applicable.

 

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Common Stock
is not being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Committee may substitute, on an
equitable basis as the Committee determines, for each Share then subject to an
Award and the Shares subject to the Plan (if the Plan will continue in effect),
the number and kind of shares of stock, other securities, cash or other property
to which holders of Common Stock are or will be entitled in respect of each
Share pursuant to the transaction.

 

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Committee, adjustments contemplated by this Section 9(b) that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

 

Section 10.                                   Date of Grant. The date of grant
of an Award shall be the date, upon consummation of the Acquisition, when the
Participant commences employment with the Company or a current or future
Affiliate (including EMC). Notice of the determination shall be provided to each
Participant within a reasonable time after the date of grant. Promptly following
the date of grant of any Award hereunder, the Company shall disclose in a press
release in compliance with NASDAQ Listing Rule 5635(c)(4) the material terms of
the Awards, the number of Employees and the number of Shares involved.

 

Section 11.                                   Nontransferability of Awards.
Except as otherwise provided in a Participant’s Award Agreement, no Award under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, or
pursuant to a domestic relations order (as defined in Code Section 414(p)). The

 

9

--------------------------------------------------------------------------------


 

Participant’s beneficiary may exercise the Participant’s rights to the extent
they are exercisable under the Plan following the Participant’s death. The
Committee may, in its discretion, require a Participant’s guardian, legal
representative or beneficiary to supply it with the evidence the Committee deems
necessary to establish the authority of the guardian, legal representative or
beneficiary to act on behalf of the Participant.

 

Section 12.                                   Taxes.

 

(a)                                 Withholding. In the event the Company or an
Affiliate of the Company is required to withhold any Federal, state or local
taxes or other amounts in respect of any income recognized by a Participant as a
result of the grant, vesting, payment or settlement of an Award or disposition
of any Shares acquired under an Award, the Company may deduct (or require an
Affiliate to deduct) from any payments of any kind otherwise due to the
Participant cash, or with the consent of the Committee, Shares otherwise
deliverable or vesting under an Award, to satisfy such tax obligations.
Alternatively, the Company may require such Participant to pay to the Company,
in cash, promptly on demand, or make other arrangements satisfactory to the
Company regarding the payment to the Company of the aggregate amount of any such
taxes and other amounts. If Shares are deliverable upon exercise or payment of
an Award, the Committee may permit a Participant to satisfy all or a portion of
the Federal, state and local withholding tax obligations arising in connection
with such Award by electing to (i) have the Company withhold Shares otherwise
issuable under the Award, (ii) tender back Shares received in connection with
such Award or (iii) deliver other previously owned Shares; provided, however,
that the amount to be withheld may not exceed the total minimum Federal, state
and local tax withholding obligations associated with the transaction to the
extent needed for the Company to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Committee requires. In
any case, the Company may defer making payment or delivery under any Award if
any such tax may be pending unless and until indemnified to its satisfaction.

 

(b)                                 No Guarantee of Tax Treatment.
Notwithstanding any provisions of the Plan, the Company does not guarantee to
any Participant or any other person with an interest in an Award that (i) any
Award intended to be exempt from Code Section 409A shall be so exempt, (ii) any
Award intended to comply with Code Section 409A shall so comply, (iii) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law, nor in any such case will the Company or any Affiliate indemnify, defend or
hold harmless any person with respect to the tax consequences of any Award.

 

Section 13.                                   Indemnification. The Company will
indemnify and hold harmless each member of the Board and the Committee, and each
officer or member of any other committee to whom a delegation under
Section 3(b) has been made, as to any acts or omissions with respect to the Plan
or any Award to the maximum extent that the law and the Company’s By-Laws
permit.

 

Section 14.                                   Successors. All obligations of the
Company under the Plan or any Award Agreement will be binding on any successor
to the Company, whether the existence of the successor results from a direct or
indirect purchase of all or substantially all of the business or assets of the
Company or both, or a merger, consolidation, or otherwise.

 

10

--------------------------------------------------------------------------------


 

Section 15.                                   Miscellaneous.

 

(a)                                 Other Terms and Conditions. The grant of an
Award may also be subject to other provisions (whether or not applicable to the
Award granted to any other Participant) as the Committee determines appropriate,
including, without limitation, provisions for:

 

(i)                                     the payment of the exercise price of a
Nonqualified Stock Option by delivery of cash or other Shares or other
securities of the Company (including by attestation) having a Fair Market Value
then equal to the exercise price of such Shares, or by delivery (including by
fax) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions to a broker-dealer to sell
or margin a sufficient portion of the Shares and deliver the sale or margin loan
proceeds directly to the Company to pay for the exercise price;

 

(ii)                                  restrictions on the resale or other
disposition of Shares; and

 

(iii)                               compliance with federal or state securities
laws and stock exchange requirements.

 

(b)                                 Requirements of Law and Securities Exchange.
The granting of Awards and the issuance of Shares in connection with an Award
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or securities exchanges as may be required.
Notwithstanding any other provision of the Plan or any Award Agreement, the
Company has no liability to deliver any Shares under the Plan or make any
payment unless such delivery or payment would comply with all applicable laws
and the applicable requirements of any securities exchange or similar entity,
and unless and until the Participant has taken all actions required by the
Company in connection therewith. The Company may impose such restrictions on any
Shares issued under the Plan as the Company determines necessary or desirable to
comply with all applicable laws, rules and regulations or the requirements of
any national securities exchanges.

 

(c)                                  Unfunded Plan. This Plan is unfunded and
does not create, and should not be construed to create, a trust or separate fund
with respect to the Plan’s benefits. This Plan does not establish any fiduciary
relationship between the Company and any Participant or other person. To the
extent any person holds any rights by virtue of an Award granted under the Plan,
such rights are no greater than the rights of the Company’s general unsecured
creditors.

 

(d)                                 No Fractional Shares. No fractional Shares
or other securities may be issued or delivered pursuant to the Plan, and the
Committee may determine whether cash, other securities or other property will be
paid or transferred in lieu of any fractional Shares or other securities, or
whether such fractional Shares or other securities or any rights to fractional
Shares or other securities will be canceled, terminated or otherwise eliminated.

 

(e)                                  Governing Law. This Plan, and all
agreements under the Plan, will be construed in accordance with and governed by
the laws of the State of Delaware, without reference to any conflict of law
principles. Any legal action or proceeding with respect to the Plan, any Award
or any Award Agreement, or for recognition and enforcement of any judgment in
respect of the

 

11

--------------------------------------------------------------------------------


 

Plan, any Award or any Award Agreement, may only be heard in a “bench” trial,
and any party to such action or proceeding shall agree to waive its right to a
jury trial.

 

(f)                                   Limitations on Actions. Any legal action
or proceeding with respect to the Plan, any Award or any Award agreement, must
be brought within one (1) year (365 days) after the day the complaining party
first knew or should have known of the events giving rise to the complaint.

 

(g)                                  Construction. Whenever any words are used
herein in the masculine, they shall be construed as though they were used in the
feminine in all cases where they would so apply; and wherever any words are used
in the singular or plural, they shall be construed as though they were used in
the plural or singular, as the case may be, in all cases where they would so
apply. Titles of sections are for general information only, and the Plan is not
to be construed with reference to such titles.

 

(h)                                 Severability. If any provision of the Plan
or any award agreement or any Award (i) is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person or
Award, or (ii) would disqualify the Plan, any Award Agreement or any Award under
any law the Committee deems applicable, then such provision should be construed
or deemed amended to conform to applicable laws, or if it cannot be so construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan, Award Agreement or Award, then such provision
should be stricken as to such jurisdiction, person or Award, and the remainder
of the Plan, such Award Agreement and such Award will remain in full force and
effect.

 

(i)                                     Electronic Delivery and Evidence of
Award. The Company may deliver by email or other electronic means (including
posting on a web site maintained by the Company or by a third party) all
documents relating to the Plan or any Award hereunder (including, without
limitation, any Award Agreement and prospectus required by the SEC) and all
other documents that the Company is required to deliver to its securities
holders (including, without limitation, annual reports and proxy statements). In
addition, evidence of an Award may be in electronic form, may be limited to
notation on the books and records of the Company and, with the approval of the
Board, need not be signed by a representative of the Company or a Participant.
Any Shares that become deliverable to the Participant pursuant to the Plan may
be issued in certificate form in the name of the Participant or in book entry
form in the name of the Participant.

 

(j)                                    No Limitation on Rights of the Company.
The grant of an Award does not and will not in any way affect the right or power
of the Company to make adjustments, reclassifications or changes in its capital
or business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

 

(k)                                 Section 409A. With respect to Awards subject
to Section 409A or 162(m) of the Code, this Plan is intended to comply with the
requirements of such Sections, and the provisions hereof shall be interpreted in
a manner that satisfies the requirements of such Sections and the related
regulations, and the Plan shall be operated accordingly. If any provision of
this Plan or

 

12

--------------------------------------------------------------------------------


 

any term or condition of any Award would otherwise frustrate or conflict with
this intent, the provision, term or condition will be interpreted and deemed
amended so as to avoid this conflict.

 

*                                        
*                                        
*                                        
*                                         *

 

13

--------------------------------------------------------------------------------